Citation Nr: 0021242	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  96-39 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for arthritis of both 
knees.

3.  Entitlement to service connection for arthritis of the 
low back.

4.  Entitlement to an increased (compensable) evaluation for 
a right shoulder disorder.

5.  Entitlement to an increased (compensable) evaluation for 
a left shoulder disorder.

WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service for 21 days in July 
and August 1976 (USAF), and also had active service from 
September 1977 to June 1986 (USA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple adverse rating actions issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  This case was last before 
the Board in March 1997 at which time it was remanded for 
additional development.  That development is complete.  In 
the Board's previous March 1997 decision, it was found that 
the veteran had failed to perfect for appeal issues of 
entitlement to service connection for arthritis of the low 
back and knees.  However, on remand, substantive appeals were 
added to the claims folder which must have been received by 
the RO while the claims folder was previously at the Board 
for appellate review.  Accordingly, those issues will also be 
considered in this decision.  For reasons provided below, a 
claim for service connection for ligamentous laxity, chronic 
bursitis and/or chronic tendonitis of both shoulders is 
referred back to the RO for action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the present 
disposition of this appeal has been requested or obtained. 

2.  Acne preexisted service and was not aggravated or 
permanently increased in severity during military service.  

3.  During service in March 1979, the veteran had a single 
episode of allergic urticaria which was acute and transitory 
and which resolved without residual prior to service 
separation; there have been no recurrences of allergic 
urticaria at any time since service separation, and no other 
chronic skin disorder has been identified at present which is 
related to any incident, injury or disease of active service 
.  

4.  The veteran does not have arthritis of either knee or any 
form of chronic knee disability attributable to any incident, 
injury, or disease of active service.

5.  The veteran does not have arthritis of the low back.

6.  The veteran does not have arthritis of either the left or 
right shoulder and service connection has not been 
established for any other pathology of either shoulder.


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for acne, for 
an allergic skin disorder, and for arthritis of both knees 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Low back arthritis was not incurred in service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (	1999).

3.  The criteria for a compensable evaluation for disability 
of either the right or left shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations:  Service connection may be established 
for disability resulting from disease or injury suffered in 
line of duty.  38 U.S.C.A. § 1131.  Service connection may 
also be granted for certain specified diseases, including 
arthritis, which become manifest to a compensable degree 
within one year from the date of separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Diseases of allergic etiology, including urticaria, may not 
be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
An increase in the degree of disability during service may 
not be disposed of routinely as natural progress nor as due 
to the inherent nature of the disease.  The determination as 
to service incurrence or aggravation must be made upon the 
whole evidentiary showing.  38 C.F.R. § 3.380.  

A veteran will be considered to have been in sound condition 
when examined for service except as to defects noted at 
entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  

Except when otherwise provided, a person who submits a claim 
for benefits under laws administered by VA shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  The Court of Appeals for 
Veterans Claims (Court) has provided that a well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Where the issue 
presented in an application for service-connected disability 
is factual in nature, e.g., whether an incident or injury 
occurred in service competent lay testimony, including a 
veteran's solitary testimony, may constitute sufficient 
evidence to establish a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  See Cartright v. Derwinski,  2 Vet. App.24 
(1991).  

However, where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is "plausible" or "possible" is 
required.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
claimant cannot meet the burden imposed by Section 5107(a) 
merely by presenting lay testimony because lay persons are 
not competent to offer expert medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical causation cannot constitute sufficient 
evidence to render a claim well grounded under Section 
5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court held 
that in order for a veteran's claim for service connection to 
be well grounded, there must be competent evidence of:  (1) 
Current disability in the form of a medical diagnosis; (2) 
incurrence or aggravation of the disease or injury in service 
in the form of lay or medical evidence; and (3) a nexus 
between inservice injury or disease and current disability in 
the form of medical evidence.  Finally, a claim that is not 
well grounded does not present a question of fact or law over 
which the Board has jurisdiction.  38 U.S.C.A. § 7105(d)(5); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Service connection for skin disorder:  The veteran's claim 
for service connection for a skin disorder has been factually 
based on two separate allegations.  First, the veteran claims 
entitlement to service connection for acne.  Second, the 
veteran claims entitlement to service connection for an 
unspecified skin disorder related to allergy or some form of 
contact dermatitis.  Both theories have been addressed by the 
RO.  

Limited service medical records of the veteran's initial 
21-day period or active service in July and August 1976 were 
acquired during the most recent remand.  The reports of 
medical history completed by the veteran in February 1976, 
and again in August 1976, each note no skin diseases.  Actual 
examination reports for this period are not on file.  

However, the veteran's subsequent April 1977 physical 
examination for enlistment clearly documents that the veteran 
had mild facial acne prior to his actual entrance on to 
active service in September 1977.  From enlistment in 1977 
until separation in June 1986, however, the service medical 
records only note a complaint and/or finding of acne on a 
single occasion in November 1980, when the veteran requested 
a prescription for acne and headaches.  

Also, on a single occasion in March 1979, the veteran 
complained of an itching rash of one day's duration from his 
neck to his ankles.  He apparently reported that he had 
sustained a previous episode at age 12.  He denied any known 
allergy.  The assessment was allergic urticaria and the 
veteran was provided medication.  

There are no other service medical record entries reflecting 
complaints, findings, treatment or diagnosis for acne or 
allergic urticaria at any time during the veteran's period of 
active military service.  A periodic physical examination 
completed during service in March 1983 noted that the skin 
was normal.  The physical examination for service separation 
in November 1985 again noted that the skin was normal and, 
while the veteran himself completed a report of medical 
history indicating in the affirmative to numerous complaints, 
he also noted that he had no skin disease.  

The clinical evidence from after service fails to document 
any complaints, findings, treatment or diagnosis of any 
reoccurrence of allergic urticaria or any other skin disorder 
of an allergic or contact dermatitis nature at any time.  
Additionally, there is no clinical evidence that the veteran 
ever sought treatment for acne.  In July 1986 the veteran 
filed his first claims for service connection with VA and he 
did not claim any form of skin disorder at that time.  The 
veteran was provided an initial VA examination after service 
in October 1986 and it is therein reported that examination 
of the skin revealed no lesions or abnormal growths. 

The veteran first claimed entitlement to service connection 
for a skin disorder in January 1995, 8 1/2 years after service 
separation.  In March 1995, he wrote that he first had severe 
acne during basic training for his first 21-day period of 
active service in 1976.  He argued that acne was aggravated 
during service and that he also had a single severe allergic 
reaction during his second period of service which he 
believed was attributable to handling ammunition and gun 
powder.  He also submitted two statements from his ex-wife 
and mother, both of whom wrote that he incurred skin 
disorders during active service.  A May 1995 VA outpatient 
treatment record noted the existence of multiple lipomas and 
the veteran was provided surgery by VA for removal of a large 
lipoma a month later.  VA also provided the veteran with skin 
testing in May 1996, and the only diagnosis from this testing 
was allergic rhinitis.  No other disorder of the skin was 
identified. 

In April 1996, the veteran testified at a personal hearing at 
the RO.  He described having acne at present and said its 
onset was during his initial period of active service.  He 
said it was worse in the winter than the summer, and that he 
went to sick call for acne on several occasions.  He said he 
also went to sick call for a skin rash which he believed was 
caused by exposure to gun powder, oils, greases or other 
substances associated with service.  He estimated that he was 
treated for this skin rash "twice a year."  He said he had 
not received medical treatment after service for his 
condition, although his former wife had worked with a 
dermatologist and brought home samples of medications which 
he used.  He brought photographs to the hearing to 
demonstrate the existence of acne.  Some of the photographs 
had been taken prior to any active military service.  The 
hearing officer requested that the veteran submit these 
photographs in evidence but the veteran was reluctant to do 
so.  When discussing the allergic reaction, the veteran 
indicated he believed that it had been caused by exposure to 
gun powder because he noticed when he was moved off the gun 
crew that he "didn't have that reaction again."  

In May 1996, the veteran was provided a VA examination of his 
skin.  In providing his history, the veteran apparently told 
the VA physician that the body rash which had occurred during 
service had also occurred once prior to service and once 
after service separation.  He also first reported that when 
he developed this rash during military service several other 
people in the crew were similarly affected at the same time.  
Objective findings on examination were scattered superficial 
pock scars on the face, primarily over the cheeks and a few 
mildly inflamed papules over the face and neck.  There was no 
active eruption on the trunk or extremities.  The diagnosis 
was history of acne with residual superficial acne scars 
presently and a history of probable irritant versus allergic 
contact dermatitis while in service.  

The veteran's claim for service connection for a skin 
disorder is not well grounded.  Despite the veteran's claims 
to the contrary, the medical evidence on file from the 
veteran's initial 21 days' active service in 1976 fail to 
reveal that he developed acne at that time.  It is certainly 
noteworthy that the report of medical history filled out by 
the veteran himself in August 1976 at service separation 
contained no complaint of any form of skin disease.  On the 
other hand, the service entrance physical examination from 
April 1977, prior to the veteran's entrance on to his second 
more lengthy period of active service in September 1977 
clearly noted that the veteran had acne prior to service.  
This clear notation of abnormal, at block 40 for skin, 
negates any presumption of sound condition at the 
commencement of this period of active service.  Moreover, 
there is only one other service medical record noting any 
complaint, finding or treatment from acne over the 
intervening years of service and that was in November 1980 
where the veteran requested medication for acne and 
headaches.  

There is a complete absence of any clinical evidence on file 
which shows that acne, which existed prior to service, was in 
any way aggravated or permanently increased in severity at 
any time during active military service.  Other than the 
single notation in November 1980, there is a complete absence 
of clinical evidence from service showing that the veteran 
sought or required treatment for acne which had increased in 
severity during that period of service.  The physical 
examination for service separation did not even note the 
existence of acne nor did the veteran himself indicate that 
he had any problem with skin disease at the time of service 
separation.  While the veteran may be competent to identify 
the existence of acne at times during and after service, he 
is not competent to offer a clinical opinion that acne was 
permanently increased in severity during service.  The 
objective clinical evidence of file shows that acne 
preexisted service and was in no way aggravated or increased 
in severity during service and it certainly appears that the 
existence of acne, from when initially clinically shown, 
simply progressed naturally over the period of the veteran's 
lifetime.  In the absence of any clinical or other competent 
evidence which shows that acne was permanently increased in 
severity during service, the veteran's claim for service 
connection for acne is not well grounded.  

Additionally, the veteran's claim for service connection for 
a skin disorder of allergic etiology is also not well 
grounded.  The objective clinical evidence shows that the 
veteran had a single occasion of allergic urticaria during 
service in March 1979, but this episode was acute, 
transitory, and resolved without residual prior to service 
separation.  While the veteran has indicated that he had a 
single reoccurrence of this identical rash both once before 
and once after service, the veteran is certainly not 
competent to offer an opinion that such rashes were of 
identical origins, even though they may have appeared to 
result in identical symptoms.  In any event, there is 
certainly no competent clinical evidence showing that 
allergic urticaria or any other form of allergic skin disease 
or contact dermatitis has ever occurred at any time since the 
veteran was separated from service.  A lay person is 
competent to provide evidence of continuity of symptoms.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  However, the 
veteran has not in fact claimed continuity of symptoms of a 
skin disorder of allergic etiology.  Without any evidence of 
continuity of symptoms after service and without any evidence 
of any disability of this nature at present, a claim for 
service connection for an allergic skin disorder must be 
found to be not well grounded.

Although where claims are not well grounded, VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
In this case, the RO fulfilled its obligation under 
Section 5103(a) in its statements of the case and, by this 
decision, the Board is informing the appellant of the 
evidence that is lacking and which is necessary to make a 
claim for service connection for a skin disorder well 
grounded.  

Service connection for arthritis of both knees:  The 
available service medical records from the veteran's initial 
21-day enlistment contain no indication of any problem with 
the veteran's knees.  In his report of medical history for 
service separation he indicated no arthritis, rheumatism or 
bursitis, no bone, joint or other deformity, no lameness, and 
no trick or locked knee.  During his second period of service 
in September 1983, the veteran complained of a sinus problem 
and an ache in the knee and most of the joints, including the 
wrists, elbows, and ankles.  Examination revealed no swelling 
or warmth.  The examination was documented as within normal 
limits and the impression was polyarthritis of questionable 
etiology although no X-ray studies were apparently taken.  In 
March 1984, the veteran complained of pain in the right knee 
and elbow and mainly the right side.  There was no injury 
reported and pain was intermittent.  The right knee had no 
drawer sign or lateral laxity.  There was no heat or swelling 
or tenderness.  The assessment was a normal physical 
examination.  In June 1985, the veteran reported having 
fallen off a 4-foot high wall 24 hours earlier, but there was 
no complaint of any knee problems residual to this fall.  
Just over two weeks later, the veteran again sought treatment 
for complaints of pain of multiple joints including his knees 
at which time he stated that he had been in an accident 
"where a wall collapsed on him."  The physical examination 
was "unremarkable."  Range of motion was reported as full and 
unlimited with no crepitus or effusion or inflammation.  
There was no motor or sensory deficit and reflexes were 
normal.  The physical examination for service separation 
noted that the lower extremities were normal.  In the 
accompanying report of medical history, the veteran himself 
noted no bone, joint or other deformity, no lameness, and no 
trick or locked knee.

The veteran did not claim service connection for his knees in 
his initial claim after service in July 1986 and he did not 
complain of knee problems during the first VA examination 
after service in October 1986.  The veteran's first claim for 
service connection for knee problems was in January 1995, 
8 1/2 years after service separation.

In November 1995, the veteran was provided with a VA 
orthopedic examination at which time he claimed a 10-year 
history of bilateral knee problems when kneeling, squatting, 
or exercising.  Examination revealed no swelling, no 
deformity, and no instability.  Range of motion of the knee 
was essentially normal from 0 degrees' extension to 
140 degrees' flexion.  X-ray studies of the knees were 
performed which were interpreted as showing no evidence of 
degenerative spur formation.  There was, however, indicated 
some narrowing of the lateral aspects of the knee joint 
spaces which could be due to some underlying degenerative 
change.  There was no effusion.  The diagnosis was minor 
bilateral chondromalacia patella.  

In April 1996, the veteran submitted a statement from a 
private chiropractor indicating that the veteran complained 
of pain in his knees.  In October 1999, the veteran submitted 
a report of physical evaluation from a private chiropractor 
documenting numerous of the veteran's complaints, but this 
report made no mention of any complaints or findings 
regarding the veteran's knees.  

The veteran's claim for service connection for arthritis of 
both knees is not well grounded because there is simply no 
evidence of arthritis occurring in either knee joint at any 
time during or within one year after service.  While the 
veteran complained of discomfort of one or both of his knees 
on several occasions during service, examinations were 
essentially within normal limits, no chronic knee disability 
of any kind was identified, and no arthritis of either knee 
was ever identified.  The veteran first filed a claim for 
service connection for knee disorders 8 1/2 years after service 
and VA examination in November 1995 first resulted in 
findings of no arthritis or degenerative spur formation but 
narrowing of the lateral aspects of the knee joint spaces 
with a diagnosis of mild bilateral chondromalacia patella.  
However, no clinical or other competent evidence on file 
relates these first findings of mild knee disability, first 
made many years after service, to any incident, injury or 
disease of active service.  

While the veteran may presently claim a continuity of 
symptomatology regarding his knees ever since service, he is 
not competent to offer a clinical opinion that any present 
knee disability shown is attributable to any particular 
incident, injury or disease of active service.  Neither 
arthritis nor joint space narrowing nor chondromalacia 
patella was diagnosed during or within one year after 
service, and the first findings of knee problems from over 
9 years after service are in no way clinically related to any 
incident of service.  Accordingly, a claim for service 
connection for arthritis or some other disorder of both knees 
is not well grounded.  The veteran has been adequately 
informed of the evidence necessary to support his claim in 
the supplemental statements of the case provided him and by 
the Board in this opinion.

Service connection for low back arthritis:  The service 
medical records reveal that the veteran complained of back 
problems on numerous occasions during service from 1978 
through 1986.  However, it is noteworthy that there was never 
any significant low back injury reported during service and 
the diagnoses from multiple examinations was generally muscle 
strain, mild muscle spasm, or mechanical low back pain.  
There were often findings of low back pain reported but with 
no diagnosis of any underlying pathology.  

A physical examination for service separation in 
November 1985 did indicate low back strain.  However, in 
November 1985, X-ray studies of the lumbosacral spine were 
taken and interpreted as being normal.  At that time, an 
examination of the back resulted in findings of no scoliosis 
and full range of motion.  There was no lumbar muscle spasm.  
Deep tendon reflexes were equal and active.  There was no 
sensory loss and no gait disturbance and normal lower 
extremity muscle strength, tone and bulk.  Additional 
diagnostic studies were ordered.

In February 1986, the veteran was provided a CT scan of the 
lumbosacral spine.  This diagnostic study was interpreted as 
revealing no evidence of disease of the intervertebral discs 
at either the L4-L5 or L5-S1 levels.  The bony structures 
were within normal limits and the procedure was considered a 
normal CT scan.  The same month, the veteran was provided 
with a bone scintigraphy with intervenous injection of the 
pelvis, lumbar spine, sacroiliac joints, both feet and hands.  
This diagnostic study was interpreted as showing no abnormal 
foci of increased concentration of tracer activity noted in 
the skeletal system.  Uptake in the sacroiliac joints were 
symmetrical.  The entire bone scan was considered normal.  In 
April 1986, the veteran's X-rays and other diagnostic studies 
were reviewed and he was again evaluated.  Active range of 
motion was within normal limits, neurological examination was 
intact, straight leg raising was negative, and the assessment 
was mechanical low back pain. 

The veteran claimed low back pain in his initial claim after 
service in July 1986.  The first VA examination after service 
in October 1986 resulted in an impression of minor scoliosis 
with some decreased musculature in the right low back 
although there was full range of low back motion.  The 
diagnosis was scoliosis.  A VA X-ray study of the lumbosacral 
spine was interpreted as showing that the intervertebral 
bodies were of normal height and density and the disc spaces 
were well-preserved.  There was no evidence for 
spondylolisthesis or spondylolysis.  The impression was a 
normal lumbar spine. 

Based upon this evidence, the RO issued its initial rating 
action in March 1987 which noted the chronic complaints of 
low back pain during service with absence of identifiable 
pathology.  All diagnostic studies performed during service 
were normal for the low back.  It also noted an examination 
in January 1986 during service which found no scoliosis.  
However, apparently based on the number of complaints made 
during service and the finding of a minor scoliosis on VA 
examination shortly thereafter, the RO granted service 
connection for scoliosis with a noncompensable evaluation 
effective from the date of service separation.  The veteran 
was notified and did not appeal.

In January 1995, the veteran submitted a claim for an 
increased rating for his back problems.

Records from September 1991 (not date stamped but likely 
submitted in 1995) document private X-ray studies which were 
interpreted as revealing mild degenerative changes at L5-S1.  
An accompanying examination schedule noted paralumbar muscle 
spasm but no visible scoliosis.  

The veteran later submitted two statements from his ex-wife 
and mother each of whom indicated that they were aware that 
the veteran had backaches for a lengthy period. 

In August 1995 the RO issued a rating decision which stated 
that a decision on "service connection for arthritis of the 
low back" would be deferred for VA examination.  Thus, it is 
apparent that the RO treated the veteran's claim for an 
increased evaluation for service-connected scoliosis as a 
separate claim from the claim of entitlement to service 
connection for arthritis of the lumbar spine.

In November 1995, the veteran was provided a VA orthopedic 
examination of the spine.  The veteran complained of a long 
history of back pain without any prior specific injury.  
Examination revealed no postural abnormality, no fixed 
deformity, no muscle spasm, and no neurological deficit, but 
a significantly restricted range of motion.  The examiner 
stated that there was "no objective evidence of pain on 
motion."  The diagnosis was chronic or recurring low back 
strain with occasional right sciatica.  X-ray studies 
performed in conjunction with this examination were 
interpreted as revealing straightening of the normal lumbar 
lordosis which was considered as unchanged from an earlier 
study of July 1990.  There was relative narrowing of the 
L4-L5 and L5-S1 disc spaces without significant interval 
progression since the previous study.  There were no signs of 
spondylolysis or spondylolisthesis.  The impression was 
apparent stable disc space narrowing but there was no finding 
of any degenerative arthritis. 

In January 1996, the RO issued a rating decision which, among 
other things, granted the veteran an increased evaluation for 
service-connected scoliosis from zero to 10 percent effective 
from January 1995 (date of claim).  The evaluation for 
scoliosis was made, rating by analogy to 38 C.F.R. § 4.71a, 
Diagnostic Code 9295 for lumbosacral strain, allowing a 
10 percent evaluation for characteristic pain on motion.  A 
20 percent evaluation was not provided since the most recent 
examination indicated that there was no muscle spasm.  The 
veteran was notified of this increased evaluation for 
service-connected scoliosis and he did not file a notice of 
disagreement with the assigned evaluation and the issue of an 
evaluation in excess of 10 percent for service-connected 
scoliosis is not perfected for appeal in accordance with 
38 C.F.R. § 20.200 (1999).  

In April 1996, the veteran submitted a statement from a 
private chiropractor which indicated that the veteran 
complained of right sciatica and which stated that one of the 
veteran's diagnoses was degenerative disc disease due to a 
misaligned right ilium, posterior-inferior right ilium.  

In May 1996 the veteran was provided a VA orthopedic 
examination.  He again complained of long-term back pain 
without any particular antecedent trauma.  His symptoms had 
been on and off over time.  He now reported no radicular 
symptoms.  There was no loss of bladder or bowel function, no 
loss of power in the legs, and no loss of neurological 
function.  Examination of the back revealed that the 
musculature of the back was normal and there was no 
"kyphoscoliosis."  Palpitation of the lumbar region did not 
reveal any spasm.  Lumbar spine motion was restricted but 
significantly better than had been reported in the earlier VA 
examination of November 1995.  The diagnosis was lumbar 
muscular strain, "otherwise unremarkable."  

In July 1996, the veteran submitted a notice of disagreement 
on the issue of service connection for arthritis of the low 
back referencing the rating decision of August 1995 (which 
did not deny that claim but which deferred it).  However, the 
following month in August 1996, the RO issued a rating 
decision which affirmatively denied service connection for 
arthritis of the lumbar spine as not well grounded on the 
basis that the most recent clinical evidence on file failed 
to reveal the existence of arthritis or degenerative changes 
of the lumbar spine.  A statement of the case on this issue 
was published in October 1996 and the veteran submitted a 
substantive appeal in December 1996.

In September 1996, the veteran was seen at a private 
orthopedic institute.  Therein, the veteran apparently 
reported a chief complaint of pain of the cervical, thoracic 
and lumbar spine most recently attributable to a work-related 
injury (subsequent to service) in August 1996.  Physical 
examination revealed the veteran had a normal gait and could 
touch his toes without difficulty and had negative straight 
leg raising on the left and right.  Sensory examination of 
the lumbosacral spine was normal.  Motor examination for all 
muscles was normal.  Therein, it was also reported that 
lumbar spine AP and lateral X-ray studies were normal and 
there was "no scoliosis," and there was "no significant 
change compared with January 1996."  Again, the diagnosis was 
acute lumbar strain. 

Finally, in October 1999, the veteran submitted a report of 
physical examination by his private chiropractor.  This 
report contains the veteran's reported history of being 
involved in an automobile accident during service and having 
spent two years from 1978 to 1980 where he "slept on cold 
ground."  Physical examination resulted in a finding by this 
chiropractor that the veteran had a "disorder of the 
lumbosacral joints" and "lumbar myofascitis."  

The issue properly presented to the Board for appellate 
review is whether the veteran is entitled to service 
connection for arthritis of the low back.  While the veteran 
initially claimed entitlement to an increased evaluation for 
previously service-connected "scoliosis," the RO initially 
characterized this claim as one of entitlement to service 
connection for arthritis of the low back.  However, following 
VA examination, the RO actually granted an increased 
evaluation for service-connected scoliosis in January 1996 
from 0 to 10 percent and the veteran was notified and he did 
not disagree or otherwise initiate an appeal.  Accordingly, 
the issue of entitlement to an evaluation in excess of 
10 percent for scoliosis is not perfected for appeal.  
However, the veteran submitted a notice of disagreement in 
July 1996 with what was perceived as the RO's previous denial 
of service connection for low back arthritis although that 
rating decision had actually deferred such decision.  The RO 
did deny that issue in August 1996.

The RO found that the veteran's claim for service connection 
for low back arthritis was not well grounded and, while it is 
certainly a close call, the Board disagrees because the 
veteran had numerous low back complaints during service and 
because private X-ray studies from September 1991 reported 
mild degenerative changes at L5-S1.  Moreover, service 
connection is already in effect for scoliosis and it is at 
least possible such disability might, over time, cause or 
aggravate a later onset of low back degenerative changes.  
Since this claim was well grounded, VA had a duty to assist 
and that duty has been entirely fulfilled in this case since 
the veteran has been provided multiple VA orthopedic 
examinations and X-ray studies all of which have just been 
discussed.  

However, a claim for service connection for low back 
arthritis must be denied because the clear preponderance of 
the evidence on file reveals that there is no arthritis of 
the low back.  Specifically, and in direct contradiction of 
the report of private X-ray studies in September 1991, VA 
X-ray studies of the low back in November 1995 were 
interpreted as showing some relative narrowing of disc spaces 
but there was no identification of degenerative joint 
disease, or degenerative arthritis or spurring in any 
location of the low back.  These findings were confirmed in a 
private orthopedic evaluation performed in September 1996 
which reflected an essentially normal low back examination 
coupled with multiple lumbar spine films which were read as 
being entirely normal and as having no significant change 
compared with earlier studies from January 1996.  While the 
veteran's chiropractor has intimated that the veteran does 
have low back arthritis, he has referred to no specific 
diagnostic study supporting this conclusion and the clear 
preponderance of the evidence on file reveals that there is, 
at present, no degenerative arthritis of the low back.  


Increased (compensable) evaluation for disability of both 
shoulders:  The 1945 Schedule for Rating Disabilities 
(Schedule) will be used for evaluating the degree of 
disability in claims for disability compensation.  The 
provisions of the rating schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities as far as practicably can be 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any 
reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The basis of disability 
evaluations is the ability of the body as a whole or of an 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed coordination and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints and muscles or associated 
structures or to deformity, adhesions, defective innervation, 
or other pathology, or it may be due to pain supported by 
adequate pathology.  38 C.F.R. § 4.40.  

As regards to the joints, the factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry will be directed to consideration 
of less or more movement than normal, weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity or atrophy of disuse, instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing.  For the purpose of 
rating disability from arthritis, the shoulder is considered 
a major joint. 38 C.F.R. § 4.45.

Degenerative arthritis established by X-ray finding will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
However, when limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent evaluation is warranted 
with X-ray evidence of involvement of two or more major 
joints.  A 20 percent evaluation would be warranted with 
X-ray evidence of involvement of two or more major joints 
with occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

The veteran made several complaints regarding his shoulders 
during service.  In March 1978, he complained of hot and cold 
spells, and pain in the neck and shoulders with malaise.  The 
impression was high altitude adjustment.  In June 1985, the 
veteran said he fell off a 4-foot-high wall 24 hours earlier 
and complained of pain of the left knee, left hip, and left 
shoulder.  There was tenderness of the left shoulder rotator 
cuff and the assessment was tendonitis.  In November 1985, 
the veteran complained of pain of the back and left shoulder.  
There was no finding or diagnosis.  In January 1986, he 
complained of weak wrists and a weak left shoulder.  
Examination revealed no particular pathology and there was 
good muscle strength.  The assessment was rule out connective 
tissue disorder.  In February, the veteran complained of 
problems with his right arm and wrist, weakness of both 
wrists, painful shoulders, knees, elbows and back.  The 
impression was multiple joint pain and "possible rheumatoid."  
The physical examination for service separation noted that 
the upper extremities were normal.

After service, the veteran submitted a claim which included a 
complaint of pain in both shoulders.  The first VA 
examination after service in October 1986 noted full range of 
motion present in the arms and shoulders.  X-ray studies were 
interpreted as revealing that both shoulders demonstrated 
"minimal degenerative spurring on the inferior aspect of the 
glenoid."  There was also a 1-centimeter dense sclerotic 
lesion in each humeral head consistent with bone islands but 
the overall impression was that the shoulders were 
essentially normal bilaterally.  Based upon the complaints 
during service and the findings of minimal degenerative 
spurring, the RO granted service connection for arthritis of 
both shoulders in a March 1987 rating action with an assigned 
noncompensable evaluation.  The veteran was informed of this 
action and did not disagree or appeal.  

In January 1995, the veteran filed a claim for an increased 
evaluation for "arthritis."  In August 1995, the RO issued 
a rating action granting an increased evaluation to 
10 percent for the veteran's shoulders based upon arthritic 
changes in two or more major joints in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5003, and made this 
increase payable back to the veteran's separation from 
service.

In December 1995, the veteran was provided a private 
electrodiagnostic study of his right upper extremity and 
related paracervical muscles.  This testing was interpreted 
as normal.  The veteran was provided two VA orthopedic 
examinations in November 1995 and there is no indication that 
he complained of any shoulder disability in either 
examination.  In April 1996, a letter was received from a 
private chiropractor which contained a listing of all of the 
veteran's complaints but there was no mention of any shoulder 
problem.

In April 1996, the veteran testified at an RO hearing.  He 
said his shoulders and other areas gave him pain almost every 
day.  He said he did not go to VA for treatment of his 
shoulders but that he went for treatment of arthritis in 
every part of his body, not just the shoulders.  He received 
salicylate or ibuprofen for arthritis.  He reported that his 
shoulders were affected by the weather.  He said on some days 
his shoulders had full range of motion and on others, motion 
was somewhat limited. 

In May 1996, the veteran was provided with VA X-ray studies 
of both shoulders.  These were interpreted as revealing no 
radiographic evidence for any bony abnormality of either 
shoulder and no evidence for fracture or dislocation.  A VA 
examination was conducted the same month, during which the 
veteran reported that he did not recall having any shoulder 
pain over the last few years that was significant to him.  He 
also reported that his shoulders bothered him at night.  
Objective examination revealed normal range of motion of both 
shoulders.  There was no swelling and no atrophy of 
musculature.  There was tenderness to palpitation of the 
subacromial region, otherwise unremarkable.  There was no 
apprehension sign and no dislocation or crepitation of either 
joint.  There was no focal periarticular tenderness in either 
joint.  It was noted that X-ray studies showed no 
degeneration of either shoulder and joint space of the 
shoulders and the acromioclavicular joint were well-preserved 
and normal.  The diagnosis was shoulder bursitis and "there 
is no clinical evidence of DJD of the shoulder."  

In September 1996, the veteran was evaluated at a private 
orthopedic institute.  His principal complaint was regarding 
his low back and there is no indication that he offered any 
complaint regarding his shoulders.  Examination revealed full 
mobility of the neck and he could touch his toes without 
difficulty.  Motor examination revealed full strength for all 
muscles evaluated.  Sensory examination was normal for all 
cervical spine nerves.  There was no diagnosis for either 
shoulder.

Pursuant to the Board's previous March 1997 remand, a 
comparison review of past X-ray studies of the veteran's 
shoulders was performed in April 1999 by a VA orthopedic 
surgeon and radiologist.  The earlier VA X-ray studies from 
October 1986 (which had been evaluated as essentially normal 
although with minimal degenerative spurring and upon which 
the veteran's initial grant of service connection for 
arthritis of both shoulders with a 10 percent evaluation for 
involvement of two major joints was based) were reexamined 
and compared with later VA X-ray studies.  Both the VA 
orthopedic surgeon and radiologist agreed that the X-ray 
studies from October 1986 "were normal shoulder X-rays, with 
no evidence of osteoarthritis."  In particular, the veteran's 
acromioclavicular joints were very clean and well pronounced 
and did not have any degenerative changes in them.  They both 
agreed that these "were absolutely normal X-rays" as were 
more recent X-rays reviewed from May 1996 (which had been 
initially evaluated as entirely normal).  There were no 
degenerative changes, and no fractures or dislocations.  
While there may have been a question of possible degenerative 
change at the inferior aspect of the glenoid, both evaluators 
agreed that this was not an osteophyte but just a normal 
morphology of the glenoid.  They also reviewed a more recent 
X-rays from July 1998 and these were considered normal as 
well.  Also reviewed was a bone scan from May 1998 which had 
been interpreted as revealing degenerative joint disease of 
the right acromioclavicular joint but the evaluators felt 
that the veteran's AC joint looked "absolutely pristine with 
no evidence of arthritis."  Additionally, these evaluators 
stated that the cumulation of these diagnostic studies did 
"not appear to match the [veteran's] clinical symptoms of 
tendonitis."  Finally, while bone islands on bilateral 
proximal humerus were previously reported, it was noted that 
these did not show up on the bone scan and that this was "an 
asymptomatic incidental finding."  

A current physical examination was performed in which the 
veteran reported a history of gradually increasing bilateral 
shoulder pain which was intermittent in nature.  He also 
reported that pain in the shoulder was "worse with cold water 
and worse with wind blowing on his shoulder."  Examination 
revealed full and complete range of motion of the right 
shoulder and nearly complete and full range of motion of the 
left shoulder except that abduction was 0 to 150 (of 180) 
degrees (but was to 180 degrees with passive motion).  It was 
recorded that "both shoulders have normal motion with no 
crepitus."  There were prominent AC joints but no specific 
pain in this area.  There was no apprehension with movement.  
There was no anterior instability.  There was no Hawkins' 
sign.  There was a Sulcus' sign consistent with inferior 
instability and probably some slightly multi-directional 
instability.  However, strength was excellent in both upper 
extremities as was sensation and pulses.  The muscles were 
normal.  The VA orthopedist was unable to explain the 
veteran's sensation of increased pain with "cold water or 
wind."  He had never heard of anything like this and had no 
medical or anatomic reasons to explain this.  In addressing 
overall functional impairment, the orthopedist noted that 
there was some amount of instability but that "the muscles 
could be improved to fix this instability."  Pain was not 
manifested in joint movement upon examination but it was 
probable that increased usage of the shoulder joints would 
result in some fatigue and increase in pain.  There was, 
however, no muscle atrophy and the orthopedist did not note 
any disuse or functional impairment.  There was no arthritis.  

In August 1999, in light of the findings of no documented 
arthritis of either shoulder at any time in the VA orthopedic 
and radiological examination of April 1999, the RO notified 
the veteran of a proposal to reduce his 10 percent evaluation 
for bilateral shoulder arthritis from 10 to 0 percent.  He 
was notified that he would have 60 days to submit any 
evidence or argument he might have in response to this 
notification and that he had a right to request a personal 
hearing. 

In October 1999, the veteran submitted a report of physical 
evaluation by a private chiropractor.  A history as provided 
directly by the veteran himself was also provided in the 
chiropractor's report.  The chiropractor also apparently 
reviewed some of the veteran's past medical records and he 
emphasized that the most recent VA examination revealed some 
reduced range of motion of the left shoulder in that active 
abduction was limited to 150 of 180 degrees (although it 
failed to mention that passive abduction in that report was 
fully to 180 degrees).  An "inclinometer exam" of shoulder 
range of motion revealed near normal range of motion in all 
planes on first trial, however, after repeat trials, the 
veteran reported bilateral pain in the anterior shoulders and 
a reduction of abduction was noted, worse on the right.  
Reduction was reported as to 160 degrees left, and 
150 degrees right.  The diagnosis was ligamentous laxity and 
"kinesiopathology" of both shoulder joints and chronic 
bursitis of both shoulders.

In November 1999, the RO took action on his previous 
notification of proposed reduction and, in consideration of 
all evidence on file, reduced the veteran's evaluation for 
arthritis of both shoulders from 10 to 0 percent (effective 
on March 1, 2000).  It did so based upon the fact that there 
was no evidence of arthritis of either shoulder which had 
been the basis of the original grant of service connection 
and the compensable evaluation for arthritis involving two 
major joints.  This rating action specifically noted that 
because service connection had been in effect for a bilateral 
shoulder disability for 10 years, service connection could 
not be severed in accordance with 38 C.F.R. § 3.957.  
However, the underlying 10 percent evaluation was not 
protected under the provisions of 38 C.F.R. § 3.951 because 
it had not been continuously in effect for 20 or more years.  
While service connection had originally been granted for 
arthritis of both shoulders, considering that a preponderance 
of the evidence failed to reveal any arthritis of either 
shoulder at any time, a compensable evaluation was reduced 
but service connection would have to remain in effect by 
regulation.  However, the characterization of service 
connection was altered to be service connection for 
(unspecified) left and right shoulder disability.

The Board finds that the reduction, as completed by the RO, 
was fully in compliance with the provisions of 38 C.F.R. 
§ 3.344 for ratings which had been in effect for five or more 
years.  It is clear that the veteran's entire clinical record 
and medical and industrial history was thoroughly reviewed in 
conjunction with the reduction.  It is clear that the current 
and comparative VA examination completed by the VA orthopedic 
surgeon and radiologist in April 1999 was more (not less) 
full and complete than that which had been conducted at the 
time payment was authorized.  While arthritis may not be 
considered a disease subject to temporary improvement, the 
evidence clearly reveals that there was no arthritis of the 
shoulders at the time of the initial grant of service 
connection and later grant of compensable evaluation.

Based upon the events which have occurred during the pendency 
of this appeal, the technical issue before the Board is 
entitlement to an evaluation in excess of 10 percent for 
arthritis of both shoulders from January 1995 (date of claim 
for increase) until March 1, 2000 (date of reduction), and 
entitlement to an increased (compensable) evaluation for a 
right shoulder disability and for a left shoulder disability 
from March 2000 to present.  However, the Board finds that 
the clear preponderance of the clinical and other competent 
evidence on file is against an evaluation in excess of 
10 percent for service connected bilateral shoulder arthritis 
from January 1995 through March 2000 and is against an 
increased (compensable) evaluation for a right and/or left 
shoulder disability from March 2000 to present simply because 
arthritis of either shoulder during this period is not shown.  

While the veteran complained of shoulder discomfort on 
several occasions during service, these complaints were made 
in connection with complaints about multiple joints, and 
examinations resulted in no findings of any discrete or 
identifiable pathology or chronic disability of either of the 
veteran's shoulder joints.  At no time during active military 
service was there any diagnoses of any chronic form of 
disability of either shoulder nor was there any diagnostic 
study resulting in any finding of arthritis.  It was only 
based upon the interpretation of an October 1986 VA X-ray 
study that the RO initially granted service connection for 
arthritis of both shoulders since arthritis was identified in 
the first year after the veteran was separated from service.  
It was only on this basis that the veteran was later granted 
a 10 percent evaluation in accordance with the schedular 
criteria for involvement of two major joints, made effective 
back to the date of the veteran's separation from service.  
When X-rays many years after service in 1996 were interpreted 
as being unremarkable, a comparative analysis was conducted 
by a VA orthopedic surgeon and radiologist and the results of 
that comparative study resulted in a finding of no arthritis 
of either shoulder at any time.  Other identifiable 
abnormalities such as change at the inferior aspect of the 
glenoid or bone islands were specifically identified as being 
the normal morphology of the glenoid and being an 
asymptomatic incidental finding.  While the veteran submitted 
a later rebuttal statement from a private chiropractor, the 
chiropractor's statement actually concurred with many of the 
findings made by the VA orthopedist and radiologist in 
April 1999.  However, to the extent that this chiropractor 
indicated a belief that the veteran did have arthritis of one 
or both shoulders, that belief is outweighed by the 
April 1999 VA examination completed by an orthopedic surgeon 
and radiologist, specialists in the field of study presented 
for review.  

While the veteran's chiropractor reported ligamentous laxity 
(also noted in the April 1999 VA examination), and 
"kinesiopathology" and chronic bursitis of both shoulders 
(not confirmed in the April 1999 VA examination, which found 
that the evidence did not support the veteran's symptoms of 
tendonitis), and while "inferior instability and probably 
some slightly multi-directional instability" was noted 
during the most recent April 1999 VA examination, the fact is 
that this discretely identifiable pathology is not service 
connected and, for the purposes of this appeal such findings 
are entirely distinguishable from bilateral shoulder 
arthritis.  Clearly a claim for service connection for 
additional disability (ligamentous laxity, chronic bursitis, 
and/or tendonitis) of both shoulders is presented by the 
evidence on file but this issue must be referred back to the 
RO for appropriate action.  Such issue is not properly 
developed for appeal with initial RO consideration, and such 
issue is not inextricably intertwined with the question of 
whether arthritis of either or both shoulders is shown to 
exist.    

The clear preponderance of the clinical evidence on file 
shows an absence of arthritis of either of the veteran's 
shoulders at any time during or within one year after or, 
indeed, at any time after active military service through 
present.  The underlying basis for the initial grant of 
service connection and its compensable evaluation therefor 
has been removed.  While a technical grant of service 
connection for left and right shoulder disabilities must 
remain as a matter of regulation, the preponderance of the 
clinical evidence on file is against a compensable evaluation 
for bilateral shoulder arthritis at any time during the 
pendency of this appeal.  The fact that service connection 
for now unspecified shoulder disabilities must remain in 
effect by regulation does not mean that the veteran is 
automatically entitled to compensable evaluations for any 
disability which may be now be diagnosed, many years after 
service, without competent evidence relating such disability 
to some incident, injury or disease of active service.  For 
an increased evaluation to be warranted for the now presently 
unspecified service-connected left and right shoulder 
disabilities, there will have to be confirmed findings of 
pathology supporting subjective symptoms, and that pathology 
will need to competently be related to some incident, injury 
or disease of active service or to other service-connected 
disability.


ORDER

Service connection for a skin disorder is denied.  

Service connection for arthritis of both knees is denied.

Service connection for arthritis of the low back is denied.

Entitlement to an increased (compensable) evaluation for a 
right shoulder disorder is denied.

Entitlement to an increased (compensable) evaluation for a 
left shoulder disorder is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals




 

